         Case 1:20-cr-00262-MKV Document 22 Filed 10/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT                                            USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                           DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
UNITED STATES OF AMERICA                                                DATE FILED: 10/2/2020

       -v-
                                                                20 Cr. 00262-MKV
HAPOALIM (SWITZERLAND) LTD.,

                Defendant.


                                               ORDER

       On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act, P.L. No.

116-136 (“CARES Act”) became law allowing for video or telephonic proceedings for pleas and

sentencing if certain findings were made by the Judicial Conference of the United States, the

Chief Judge for a District Court, and the Judge in each individual case. As required by the

CARES Act, on March 29, 2020, the Judicial Conference of the United States found that

emergency conditions due to the national emergency declared by the President under the

National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the Coronavirus Disease

2019 (“COVID-19”) materially affected the functioning of the federal courts. On March 30,

2020, the Chief Judge of the Southern District of New York issued a standing order specifically

finding that felony pleas and felony sentencings could not “be conducted in person without

seriously jeopardizing public health and safety,” and therefore that video or teleconferencing

“may be used in such proceedings with the consent of the defendant . . . upon a finding by the

presiding judge that the proceeding cannot be further delayed without serious harm to the

interests of justice.” Standing Order M10-468, No. 20-mv-00175-CM.

       On April 30, 2020, this Court held a telephonic plea and sentencing hearing for

Defendant Hapoalim (Switzerland), Ltd. (“BHS”) in the above-captioned action. At that hearing,
           Case 1:20-cr-00262-MKV Document 22 Filed 10/02/20 Page 2 of 3




this Court found that the proceeding should go forward telephonically for the reasons specified

on the record at the hearing.

       The Court hereby finds, nunc pro tunc, that the April 30 hearing could not have been

delayed without serious harm to the interests of justice for the following additional specific

reasons.

       First, “[a]ny unnecessary delay . . . is against the interests of justice.” Daniels v. City of

New York, 138 F. Supp. 2d 562, 565 (S.D.N.Y. 2001). Delay in this case would have been

unnecessary, and thus against the interests of justice, as BHS and the Government had already

entered into a plea agreement with an agreed-upon sentence pursuant to Federal Rule of Criminal

Procedure 11(c)(1)(c) and BHS was willing to (and did) waive its right to be present for its plea

hearing and sentencing.

       Second, in light of the continued international air travel restrictions attributable to

COVID-19, failure to permit a telephonic hearing would have caused the delay in this case to

have been substantial, and likely still ongoing, as an in-person hearing would have required a

corporate representative from BHS to travel from Switzerland or Israel to the United States.

       Third, delay would have prejudiced BHS and its parent company, Bank Hapoalim B.M.

(“BHBM”), as well as its shareholders and other stakeholders. Delay would have interfered with

BHS’s plan to wind down its operations and surrender its banking license. Further, BHBM had

made certain required public securities disclosures regarding the resolution of the investigations

prior to the hearing, and having the investigation remain close to resolution, but not finalized and

approved, would have created considerable uncertainty for shareholders and the investing public.

       Fourth, delay would have caused significant prejudice to the interests of the Government

by delaying (1) the return of substantial funds to the public fisc and (2) the imposition of the
         Case 1:20-cr-00262-MKV Document 22 Filed 10/02/20 Page 3 of 3




significant cooperation obligations set forth in the plea agreement, which are of value to the

Government’s ongoing law enforcement objectives.

       Fifth, delay would have made it impossible for the parties to coordinate the resolution of

this case with the resolutions of parallel investigations of BHS and BHBM by other

governmental agencies relating to the same conduct.

SO ORDERED:


                                                             ____________________________
                                                             Honorable Mary Kay Vyskocil
                                                             United States District Judge


Dated: October 2, 2020
       New York, New York




                                                -3-
